RICHARD S. ARNOLD, Chief Judge,
concurring.
I agree that we should affirm the dismissal of this third petition for habeas cor*642pus. I set out briefly my reasoning, which differs somewhat (mostly only in detail) from that of the Court.
Fairchild makes two main arguments: that his confessions were coerced, as shown by newly discovered evidence that other suspects in the Mason murder investigation were abused; and that exculpatory evidence about the victim’s watch was withheld from his lawyers in violation of Brady v. Maryland, 373 U.S. 83, 83 S.Ct. 1194, 10 L.Ed.2d 215 (1963).
The attempt to relitigate the coerced-confession claim (it was rejected on its merits at the time of the first habeas, in 1988) is barred as an abuse of the writ, in my view. Fairchild has failed to show cause for not having earlier offered the evidence — now characterized as newly discovered — that other suspects were abused. Information available to Fairchild’s trial counsel clearly indicated that there were other suspects. These people could have been interviewed before trial, or in any event before the evidentiary hearing on the first habeas petition. The State failed to disclose material in its files that would have described more fully the involvement of other suspects in the investigation. But this failure to disclose in no way prevented counsel from conducting their own investigation of those persons whom they knew, for example, to have furnished hair samples. This investigation, in turn, could well have led to interviews of other suspects whom the Sheriff’s Department questioned in connection with the Mason murder.
The way the new evidence of abuse of witnesses came to light bears out this analysis. It was not the uncovering of material previously undisclosed by the State that began this process at all. Instead,' publicity surrounding the execution date that was set in September of 1990 caused certain men who had been questioned in 1983 to come forward with claims of coercion. So I do not see that any “objective factor external to the defense,” Murray v. Carrier, 477 U.S. 478, 488, 106 S.Ct. 2639, 2645, 91 L.Ed.2d 397 (1986), like withholding of relevant information by the State, impeded counsel’s efforts to investigate the coerced-confession claim fully. There was a withholding of information, all right, but it was not the cause of counsel’s not having earlier uncovered evidence of abuse of other suspects. The absence of cause for not having offered this evidence earlier is dis-positive of this argument. It is not necessary to go further and explore the question of prejudice or the merits of the coerced-confession claim as bolstered by the new evidence. As to the actual-innocence exception from the normal rules of procedural bar, this case does not even come close.
I think, though, that the claim based on withholding of evidence about another watch is not proeedurally barred. Cause is shown by the withholding of exculpatory evidence, which is a Brady violation. The question of prejudice, in the context of a Brady claim, is really part of the merits. In order to get relief on a Brady claim, one must show not only a failure to disclose exculpatory evidence, but also a reasonable likelihood that, if the withheld evidence had been introduced at trial, the verdict would have been different. United States v. Bagley, 473 U.S. 667, 682, 685, 105 S.Ct. 3375, 3383, 3384, 87 L.Ed.2d 481 (1985). For the reasons given by the District Court and by this Court in Part IB of its opinion, there is no such likelihood.
This is an extraordinary case, for many reasons. I hope it will not be considered amiss for me to venture a few concluding observations.
1. Appointed counsel for Fairchild have performed with great diligence and ingenuity. I do not know of anything they have left undone to challenge his conviction.
2. As to the death sentence itself, Fair-child has been steadfast in deliberately withholding any attack that would gain for him only a reduction of sentence to life imprisonment. He probably did not kill Ms. Mason. The actual killing was probably done by his confederate, and Fairchild may not have intended or even expected this to happen. These facts could have been the basis of a well-founded attack on the sentence of death. Fairchild does not wish to bring such an attack. He has a *643right to make this decision, and, in my opinion, he is bound by it.
3. The District Court found that officers or employees of the Pulaski County Sheriffs Department did commit some physical abuse of suspects in the course of investigating the Mason murder. For reasons explained at length by that Court and by us, that circumstance does not entitle Fairchild to relief. But it is still disgraceful. The evidence also unmistakably shows a current of racism in the Sheriffs Department of 1983. This is an affront to justice which the citizens should not tolerate. As the District Court aptly put it, “in a democracy there are precious few things which are worse than 'the abuse of state conferred police powers.” Slip op. 412.
4. This case has been more carefully examined than any other habeas proceeding I have seen in 14 years on the federal bench. I am convinced beyond a reasonable doubt that Fairchild’s confession was both voluntary and truthful, and that he did abduct and rape Marjorie Mason. The District Court’s consideration of this case has been exhaustive. It has also been fair-minded, which is more important. I concur in the judgment of this Court. The third habeas petition was correctly dismissed with prejudice.